Title: Expense Account as Delegate in Congress, [20 December] 1780
From: Madison, James
To: 

 


Dr.
[James Madison Junr. in account with the Commonwealth of Virginia]
Cr.


1780
From Sepr. 20—to Decr. 20–1780




To Balance on last settlement
9962⅓
Dollars







1780

[Dollars]





Ocr. 17
}


Nov. 1


Novr. 8



To Cash recd. of Geo. Meade & Co. for draught on the Auditors in their favor
6666⅔
Decr. 20
By Board & Lodgs. including liqrs & Co. from Sepr 20
1889






By incidental expenses not included the above
800


[Nov. 14]
To do. recd of—Graatz in part of a draught on the Auditors in their favr. (my share 10,000)
4000

By expence of two Horses at public Stables
2827⅓


Decr. 6.
To do recd from Turnbull & Co
23691

By extra do. during occasional scarcities of forage there
1370⅔




44320

By 5¼ Cord of Wood
276






By Candles—276—washing 1025—Barber 350
1641






By allowance for 91 days at 20 Drs. per day
1820







30,028






By advance to Robt Jewel for cloathg. food & medicine for 6 sick Sailors belongg. to Virga. exchanged at N. Y.
2760






By Cash pd. for box to inclose the Books of the Delegates sent to Virga. under the care of Col. Febiger
30







32818






Balance
11502







44320


 